from a supplemental order of the Supreme Court, Erie County (John A. Michalek, J.), entered April 3, 2006. The supplemental order awarded preverdict interest at the rate of 4% per annum on the damages awarded to plaintiff after a nonjury trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Inti. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Hurlbutt, J.P., Centra, Lunn, Fahey and Pine, JJ.